UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (60.3%) (a) Shares Value Banking (7.8%) Bank of America Corp. 105,700 $1,818,040 Bank of New York Mellon Corp. (The) 24,400 861,076 Barclays PLC ADR (United Kingdom) 16,495 258,972 BB&T Corp. 6,300 253,071 Capital One Financial Corp. 8,600 663,576 Citigroup, Inc. 25,450 1,211,420 City National Corp. 5,600 440,832 Fifth Third Bancorp 22,200 509,490 JPMorgan Chase & Co. 36,800 2,234,128 PNC Financial Services Group, Inc. 3,200 278,400 Regions Financial Corp. 40,300 447,733 State Street Corp. 16,500 1,147,575 U.S. Bancorp 28,800 1,234,368 Wells Fargo & Co. 29,800 1,482,252 Basic materials (1.6%) Agrium, Inc. (Canada) 5,300 516,856 Alcoa, Inc. 10,000 128,700 Dow Chemical Co. (The) 13,300 646,247 E.I. du Pont de Nemours & Co. 3,800 254,980 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 9,600 317,472 International Paper Co. 6,800 311,984 Nucor Corp. 6,200 313,348 PPG Industries, Inc. 800 154,768 Capital goods (3.4%) Caterpillar, Inc. 3,900 387,543 Eaton Corp PLC 9,600 721,152 Emerson Electric Co. 3,100 207,080 General Dynamics Corp. 8,300 904,036 Illinois Tool Works, Inc. 7,000 569,310 Ingersoll-Rand PLC 3,000 171,720 Northrop Grumman Corp. 4,400 542,872 Parker Hannifin Corp. 1,800 215,478 Raytheon Co. 7,400 731,046 Schneider Electric SA (France) 2,510 222,516 Staples, Inc. 3,700 41,958 United Technologies Corp. 7,700 899,668 Communication services (1.6%) AT&T, Inc. 12,700 445,389 Comcast Corp. Class A 18,600 930,372 Juniper Networks, Inc. (NON) 4,000 103,040 Liberty Global PLC Ser. C (United Kingdom) (NON) 6,500 264,615 Verizon Communications, Inc. 18,140 862,920 Conglomerates (1.6%) 3M Co. 1,600 217,056 General Electric Co. 38,400 994,176 Siemens AG ADR (Germany) 1,700 229,755 Tyco International, Ltd. 27,200 1,153,280 Consumer cyclicals (4.4%) ADT Corp. (The) 5,550 166,223 Bed Bath & Beyond, Inc. (NON) 11,300 777,440 CBS Corp. Class B (non-voting shares) 9,300 574,740 D.R. Horton, Inc. 16,100 348,565 Ford Motor Co. 25,600 399,360 General Motors Co. 9,200 316,664 Hilton Worldwide Holdings, Inc. (NON) 12,787 284,383 Home Depot, Inc. (The) 2,200 174,086 Johnson Controls, Inc. 19,500 922,740 Macy's, Inc. 1,900 112,651 Marriott International, Inc. Class A 14,618 818,900 Owens Corning, Inc. (NON) 4,800 207,216 Penn National Gaming, Inc. (NON) 11,300 139,216 PulteGroup, Inc. 21,000 402,990 Target Corp. 2,600 157,326 Time Warner, Inc. 8,600 561,838 TJX Cos., Inc. (The) 3,700 224,405 Viacom, Inc. Class B 4,800 407,952 Walt Disney Co. (The) 4,300 344,301 Consumer finance (0.3%) American Express Co. 4,900 441,147 Consumer staples (5.1%) Altria Group, Inc. 14,300 535,249 Coca-Cola Co. (The) 4,000 154,640 Coca-Cola Enterprises, Inc. 8,900 425,064 Colgate-Palmolive Co. 4,100 265,967 Coty, Inc. Class A 36,000 539,280 CVS Caremark Corp. 14,000 1,048,040 Dr. Pepper Snapple Group, Inc. 6,200 337,652 General Mills, Inc. 8,800 456,016 Kellogg Co. 8,900 558,119 McDonald's Corp. 4,400 431,332 PepsiCo, Inc. 6,800 567,800 Philip Morris International, Inc. 24,080 1,971,430 Procter & Gamble Co. (The) 10,500 846,300 Walgreen Co. 3,500 231,105 Energy (7.2%) Anadarko Petroleum Corp. 7,500 635,700 Chevron Corp. 7,300 868,043 ConocoPhillips 6,100 429,135 Exxon Mobil Corp. 41,000 4,004,880 Halliburton Co. 12,400 730,236 Marathon Oil Corp. 27,900 991,008 Noble Corp. PLC 6,700 219,358 Occidental Petroleum Corp. 3,400 323,986 Phillips 66 2,600 200,356 QEP Resources, Inc. 8,700 256,128 Royal Dutch Shell PLC ADR (United Kingdom) 27,185 1,986,136 Southwestern Energy Co. (NON) 7,500 345,075 Suncor Energy, Inc. (Canada) 15,400 538,384 Total SA ADR (France) 4,500 295,200 Financial (1.0%) Carlyle Group LP (The) (Partnership shares) 21,500 755,510 CME Group, Inc. 9,500 703,095 Morgan Stanley 6,850 213,515 Health care (10.7%) AstraZeneca PLC ADR (United Kingdom) 8,400 544,992 Baxter International, Inc. 14,900 1,096,342 Bristol-Myers Squibb Co. 6,500 337,675 CIGNA Corp. 5,000 418,650 Covidien PLC 10,525 775,272 Eli Lilly & Co. 11,100 653,346 GlaxoSmithKline PLC ADR (United Kingdom) 14,000 748,020 Johnson & Johnson 25,300 2,485,219 Medtronic, Inc. 9,300 572,322 Merck & Co., Inc. 26,300 1,493,051 Novartis AG ADR (Switzerland) 3,700 314,574 Pfizer, Inc. 60,515 1,943,742 Quest Diagnostics, Inc. 5,700 330,144 Sanofi ADR (France) 14,500 758,060 St. Jude Medical, Inc. 8,800 575,432 Stryker Corp. 7,000 570,290 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,000 686,920 Thermo Fisher Scientific, Inc. 8,000 961,920 UnitedHealth Group, Inc. 10,200 836,298 Ventas, Inc. (R) 6,300 381,591 Zimmer Holdings, Inc. 9,100 860,678 Zoetis, Inc. 10,742 310,873 Insurance (3.6%) Aflac, Inc. 3,300 208,032 American International Group, Inc. 18,500 925,185 Chubb Corp. (The) 5,300 473,290 Hartford Financial Services Group, Inc. (The) 28,200 994,614 Marsh & McLennan Cos., Inc. 10,600 522,580 MetLife, Inc. 19,600 1,034,880 Prudential Financial, Inc. 7,900 668,735 Sun Life Financial, Inc. (Canada) 7,500 259,725 Travelers Cos., Inc. (The) 9,400 799,940 Investment banking/Brokerage (1.1%) Charles Schwab Corp. (The) 23,200 634,056 Goldman Sachs Group, Inc. (The) 6,880 1,127,288 Real estate (0.6%) AvalonBay Communities, Inc. (R) 3,100 407,092 Gaming and Leisure Properties, Inc. (R) 6,917 252,194 Public Storage (R) 1,900 320,131 Technology (6.1%) Apple, Inc. 1,393 747,679 Cisco Systems, Inc. 51,100 1,145,151 eBay, Inc. (NON) 5,700 314,868 EMC Corp. 26,500 726,365 Google, Inc. Class A (NON) 649 723,317 Hewlett-Packard Co. 4,700 152,092 Honeywell International, Inc. 16,400 1,521,264 IBM Corp. 1,000 192,490 Intel Corp. 14,100 363,921 L-3 Communications Holdings, Inc. 6,300 744,345 Lam Research Corp. (NON) 4,000 220,000 Maxim Integrated Products, Inc. 11,300 374,256 Micron Technology, Inc. (NON) 11,100 262,626 Microsoft Corp. 11,900 487,781 NetApp, Inc. 5,200 191,880 Oracle Corp. 13,500 552,285 Qualcomm, Inc. 6,500 512,590 SanDisk Corp. 3,100 251,689 Texas Instruments, Inc. 4,900 231,035 Xilinx, Inc. 6,200 336,474 Transportation (1.2%) Delta Air Lines, Inc. 18,000 623,700 Union Pacific Corp. 2,800 525,448 United Continental Holdings, Inc. (NON) 7,200 321,336 United Parcel Service, Inc. Class B 4,800 467,424 Utilities and power (3.0%) Ameren Corp. 9,300 383,160 American Electric Power Co., Inc. 7,400 374,884 Calpine Corp. (NON) 17,700 370,107 Dominion Resources, Inc. 2,600 184,574 Duke Energy Corp. 5,566 396,411 Edison International 11,300 639,693 Entergy Corp. 6,720 449,232 FirstEnergy Corp. 18,600 632,958 NextEra Energy, Inc. 4,700 449,414 PG&E Corp. 13,440 580,608 PPL Corp. 13,644 452,162 Total common stocks (cost $62,625,090) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.7%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (11.7%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $559,853 $618,658 5s, August 1, 2033 192,889 211,078 4 1/2s, August 1, 2041 707,188 754,675 4 1/2s, TBA, May 1, 2044 5,000,000 5,317,383 4 1/2s, TBA, April 1, 2044 5,000,000 5,334,375 4s, TBA, May 1, 2044 1,000,000 1,035,859 4s, TBA, April 1, 2044 1,000,000 1,039,453 3 1/2s, TBA, April 1, 2044 1,000,000 1,006,016 3s, TBA, May 1, 2044 2,000,000 1,925,078 3s, TBA, April 1, 2044 2,000,000 1,930,781 Total U.S. government and agency mortgage obligations (cost $19,153,601) U.S. TREASURY OBLIGATIONS (9.2%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, February 15, 2018 $2,620,000 $2,835,945 3s, September 30, 2016 5,310,000 5,618,644 1 3/4s, May 31, 2016 2,210,000 2,268,725 1s, August 31, 2016 3,230,000 3,258,546 0 3/4s, March 31, 2018 1,190,000 1,160,552 Total U.S. treasury Obligations (cost $15,242,109) CORPORATE BONDS AND NOTES (17.0%) (a) Principal amount Value Basic materials (1.1%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $56,125 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 60,000 75,975 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 77,000 79,674 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 54,768 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 13,079 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 28,626 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 54,588 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,924 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 177,617 International Paper Co. sr. unsec. notes 9 3/8s, 2019 63,000 82,428 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,451 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 42,807 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 270,000 316,265 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 60,957 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 30,308 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 22,519 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 9,718 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 40,000 41,595 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 44,922 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 65,021 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 33,000 35,333 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,882 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 34,743 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 51,975 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 180,000 220,912 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 82,000 105,398 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,029 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 104,591 Capital goods (0.4%) Delphi Corp. company guaranty sr. unsec. unsub. notes 4.15s, 2024 50,000 50,061 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 138,115 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 154,729 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,355 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 17,884 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 35,639 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 19,965 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 100,000 138,336 Communication services (1.2%) American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 (R) 95,000 97,350 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 29,183 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 110,000 105,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 33,483 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 113,850 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,479 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 68,046 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 47,673 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 58,063 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,391 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 32,763 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 187,752 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 40,526 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 59,607 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 30,000 30,300 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 137,416 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 153,187 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 12,074 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 128,000 159,916 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 175,000 207,035 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 136,007 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 170,044 Consumer cyclicals (1.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 166,726 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 33,862 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 27,000 29,363 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 133,000 174,320 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 69,063 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 80,000 75,520 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 97,392 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 210,000 262,170 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 25,928 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 225,000 283,837 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,656 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 103,091 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 129,594 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 54,232 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 23,938 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 28,502 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 34,000 41,266 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 48,566 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 21,510 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,283 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,468 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 45,859 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 64,517 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 24,704 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,149 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 50,000 50,177 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 60,347 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 70,000 70,350 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 55,302 Consumer staples (1.5%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 75,000 75,194 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 14,000 18,377 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 19,000 25,071 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 184,000 172,666 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 129,854 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 37,944 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 142,181 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 159,652 196,671 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,935 15,267 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 17,000 17,619 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 80,000 90,679 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 304,458 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 188,649 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 120,000 127,536 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,254 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 230,000 240,845 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 63,132 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 94,696 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 105,503 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 26,098 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 104,000 131,176 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 77,310 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 103,266 Energy (1.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 190,989 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 110,941 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,635 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 58,378 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 34,651 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 69,519 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 142,789 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 30,270 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 19,239 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 64,727 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 33,918 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 131,472 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 71,886 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 148,540 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 156,000 172,380 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 168,959 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 91,152 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 134,899 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 42,844 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 77,179 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 150,000 217,104 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 34,873 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,604 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 23,000 29,858 Williams Partners LP sr. unsec. notes 5.4s, 2044 43,000 43,926 Williams Partners LP sr. unsec. notes 4.3s, 2024 42,000 42,085 Financials (7.4%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 230,929 Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 155,783 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 64,337 American Express Co. sr. unsec. notes 7s, 2018 16,000 18,977 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 114,000 149,768 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 183,354 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 90,000 89,964 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 90,979 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 78,844 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 268,066 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 313,809 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 205,000 236,531 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 44,000 52,377 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 93,516 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 133,413 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 198,687 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 187,000 201,035 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 105,000 108,045 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 19,111 Citigroup, Inc. sub. notes 5s, 2014 140,000 142,711 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 40,308 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 72,965 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 218,661 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 100,000 113,633 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 117,991 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 120,000 140,000 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 122,000 124,219 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 25,000 28,576 EPR Properties unsec. notes 5 1/4s, 2023 (R) 50,000 50,640 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 29,000 26,680 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 215,000 236,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 175,000 225,003 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 155,218 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 253,932 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 301,028 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 140,037 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 60,000 58,816 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 150,149 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 415,500 HSBC Holdings PLC unsec. sub. notes 5 1/4s, 2044 (United Kingdom) 200,000 201,319 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,250 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 211,581 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 49,725 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 124,300 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.236s, 2047 488,000 370,880 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 80,000 83,347 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 49,950 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 108,288 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 217,085 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 181,025 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 235,722 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 150,000 167,756 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 472,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 30,000 30,129 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 51,722 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 78,033 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 209,780 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 57,162 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 34,084 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 34,671 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 383,000 421,300 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 36,006 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 137,000 136,144 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 44,245 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 150,000 199,125 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 125,689 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 23,000 23,908 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 17,000 17,407 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 190,000 222,684 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 192,451 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 106,208 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 66,366 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 238,811 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 306,000 252,386 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 46,632 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 52,489 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,421 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 360,000 422,239 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 339,880 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 102,177 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 121,757 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 135,000 134,946 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 30,000 32,138 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 688,060 Health care (0.2%) Actavis, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 29,000 27,543 Actavis, Inc. sr. unsec. unsub. notes 3 1/4s, 2022 20,000 19,244 Actavis, Inc. sr. unsec. unsub. notes 1 7/8s, 2017 10,000 9,975 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 61,676 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 79,887 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 15,000 15,154 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 59,029 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,218 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 45,271 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 28,942 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 92,000 81,857 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 122,000 127,622 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 20,000 23,900 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 93,430 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 45,904 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 10,191 11,020 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 34,252 36,436 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 7,000 6,577 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 13,000 11,704 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 68,433 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 90,214 103,746 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 20,000 20,355 Utilities and power (1.8%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 62,677 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 23,458 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 24,345 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 131,184 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 15,000 17,798 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 33,467 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 102,640 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 68,919 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 108,500 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 100,051 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,378 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 152,215 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 100,000 104,213 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 43,911 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 36,610 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 132,541 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 37,884 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 134,401 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 54,527 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 34,796 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 38,406 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 44,788 Kansas Gas and Electric Co. bonds 5.647s, 2021 31,933 34,230 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 40,000 39,818 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 12,448 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 54,978 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 55,000 68,354 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 60,000 62,863 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 67,606 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 30,000 34,570 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 40,156 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,184 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 230,018 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 101,475 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,368 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 173,731 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 186,480 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 33,810 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 309,000 Total corporate bonds and notes (cost $25,685,316) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value PPL Corp. $4.375 cv. pfd. 3,754 $205,494 United Technologies Corp. $3.75 cv. pfd. 6,046 402,482 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 6,140 335,014 Total convertible preferred stocks (cost $807,380) MORTGAGE-BACKED SECURITIES (0.3%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.171s, 2042 $144,229 $145,584 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 714,950 12,204 Ser. T-56, Class 1, IO, zero %, 2043 657,051 51 Ser. T-56, Class 2, IO, zero %, 2043 628,557 1,964 Ser. T-56, Class 3, IO, zero %, 2043 513,875 40 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.905s, 2032 35,788 25,052 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 14,144 14,215 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 13,717 13,786 Ser. 99-C1, Class G, 6.41s, 2031 97,000 100,440 Ser. 98-C4, Class H, 5.6s, 2035 143,000 150,273 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.577s, 2049 38,729 38,768 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 211,204 52,801 Total mortgage-backed securities (cost $502,569) INVESTMENT COMPANIES (0.3%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 10,400 $422,032 Total investment companies (cost $409,590) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $40,494 IL State G.O. Bonds, 4.421s, 1/1/15 65,000 66,795 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 72,571 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 43,275 Total municipal bonds and notes (cost $190,200) SHORT-TERM INVESTMENTS (11.0%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 18,096,562 $18,096,562 Total short-term investments (cost $18,096,562) TOTAL INVESTMENTS Total investments (cost $142,712,417) (b) TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $8,310,078) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $5,000,000 4/10/14 $5,334,375 Federal National Mortgage Association, 4s, April 1, 2044 1,000,000 4/10/14 1,039,453 Federal National Mortgage Association, 3s, April 1, 2044 2,000,000 4/10/14 1,930,781 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $164,398,548. (b) The aggregate identified cost on a tax basis is $143,365,150, resulting in gross unrealized appreciation and depreciation of $38,915,054 and $647,909, respectively, or net unrealized appreciation of $38,267,145. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $18,706,028 $6,882,687 $7,492,153 $3,159 $18,096,562 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,304,844 to cover delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. {^^^ Certain securities may be valued on the basis of a price provided by a single source. ^^^}The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,644,355 $— $— Capital goods 5,614,379 — — Communication services 2,606,336 — — Conglomerates 2,594,267 — — Consumer cyclicals 7,340,996 — — Consumer staples 8,367,994 — — Energy 11,823,625 — — Financials 23,581,942 — — Health care 17,655,411 — — Technology 10,052,108 — — Transportation 1,937,908 — — Utilities and power 4,913,203 — — Total common stocks — — Convertible preferred stocks $402,482 $540,508 $— Corporate bonds and notes — 27,944,105 — Investment companies 422,032 — — Mortgage-backed securities — 555,179 — Municipal bonds and notes — 223,135 — U.S. government and agency mortgage obligations — 19,173,356 — U.S. treasury obligations — 15,142,412 — Short-term investments 18,096,562 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (8,304,609) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
